Citation Nr: 1010699	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-37 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2007 rating 
decision, by the Wichita, Kansas, Regional Office (RO), which 
denied the claims of entitlement to service connection for a 
bilateral hearing loss disability and tinnitus.  The veteran 
perfected a timely appeal to that decision.  

In the February 2010 informal hearing presentation, the 
Veteran's representative raised the issues of entitlement to 
an increased rating for post-traumatic stress disorder (PTSD) 
and an increased rating for diabetes mellitus with 
retinopathy.  These issues are referred to the RO for further 
development.  


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss 
disability.  

2.  Tinnitus was not manifest in service or within one year 
after discharge, and is unrelated to the Veteran's service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  

2.  Tinnitus was not incurred in or aggravated by service, 
and an organic disease of the nervous system may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in September 2006 from the RO to the Veteran, 
which was issued prior to the RO decision in February 2007.  
That letter informed the Veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence not already of 
record that would need to be obtained for a fair disposition 
of this appeal.  It is therefore the Board's conclusion that 
the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the 
duty-to-assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Board notes that a 
review of the Veteran's service records contains no evidence 
of a bilateral hearing loss or tinnitus; and, the Veteran has 
provided no information regarding the etiology of these 
disorders.  Therefore, it is not necessary for VA to schedule 
the Veteran for an examination.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran entered active duty in November 1966.  His DD 
Form 214 indicates that he served in Vietnam from December 
1967 to July 1969.  He served as a bridge specialist.  At his 
induction examination in November 1966, an audiometric 
examination revealed pure tone thresholds of 0, 0, 0, and 0 
decibels in the right ear, and 0, 0, 0, and 0 decibels in the 
left ear at the 500, 1000, 2000, and 4000 Hertz levels, 
respectively.  The separation examination, dated in July 
1970, revealed pure tone thresholds of 0, 0, 0, 0, and 0 
decibels in the right ear, and 0, 0, 0, 0 and 0 decibels in 
the left ear at the 500, 1000, 2000, and 4000 Hertz levels, 
respectively.  The service medical records are negative for 
any complaints, findings or diagnoses of hearing loss or 
tinnitus.  

Post service treatment records, including VA as well as 
private treatment reports, are completely silent with respect 
to any complaints or treatment for bilateral hearing or 
tinnitus.  

The Veteran's initial claim for service connection for 
bilateral hearing loss and tinnitus (VA Form 21-4138) was 
received in June 2006.  Submitted in support of the claim 
were VA progress notes dated from January 2006 to July 2006.  
The Veteran was seen at an emergency room in July 2006, with 
complaints of increased dizziness for over a week; he also 
reported increasing tinnitus and some mild blurring of his 
vision.  The assessment was dizziness, persistent for over 1 
week, now with tinnitus and mild blurring of vision.  It was 
noted that ear examination was normal from previous emergency 
room visit.  

Additional treatment reports received in May 2008, dated from 
November 2005 through April 2008, were negative for any 
complaints of or treatment for a bilateral hearing loss or 
tinnitus.  


III.  Legal analysis-Service connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The regulations provide that, in considering claims of 
Veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat Veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat Veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

A.  Bilateral hearing loss disability.

The Veteran is seeking service connection for a bilateral 
hearing loss disability, which he claims developed as a 
result of exposure to noise during military service in 
Vietnam.  The Veteran indicated that, as a bridge specialist, 
he was exposed to lots of noise from explosives etc.  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat Veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

To the extent that the veteran has asserted that his hearing 
loss disability is a result of noise exposure during service, 
it is conceded that the Veteran's military personnel records 
indicate that he participated in several combat operations in 
Vietnam.  Thus, he is entitled to the application of 38 
U.S.C.A. § 1154(b) (West 2002).  The statute provides the 
following:

The Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

The Board finds that service connection is not warranted for 
bilateral hearing loss disability.  The Board accepts that 
the Veteran was exposed to noise in Vietnam.  However, as 
noted above, the service treatment records do not reflect any 
complaints of or reference to hearing loss; and, the July 
1970 separation examination report shows that the ears and 
drums were normal.   The audiometric examination did not 
reveal any hearing impairment.  Moreover, post-service 
treatment reports show no complaints or references to a 
hearing loss disability.  In the absence of a currently 
diagnosed disability, service connection for hearing loss may 
not be granted.  

As there is no mention whatsoever of a bilateral hearing loss 
in the STRs or the VA treatment records, either in the way of 
a subjective complaint or objective clinical finding, the 
Veteran has not demonstrated a currently diagnosed hearing 
loss.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").

The Board notes that, although a layman is not competent to 
establish the presence of disability within the meaning of 38 
C.F.R. § 3.385, a layman is competent to report a decreased 
ability to hear sound.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The Board finds the Veteran's normal hearing at 
separation and the lack of any current hearing loss 
disability more probative evidence as to the state of the 
Veteran's hearing loss.  The Board finds that the Veteran's 
assertion of hearing loss disability due to in-service noise 
exposure is not persuasive.  Absent a currently diagnosed 
disability, service connection is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, there is no evidence of hearing loss in service 
or within the post-service year, and no post- service 
evidence of diagnosed hearing loss (as defined by section 
3.385).  In the absence of the claimed disability, service 
connection may not be granted.  See Brammer, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
cannot be granted if the claimed disability does not exist).  
As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection for a bilateral hearing loss 
disability is denied.  

B.  Tinnitus.

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for tinnitus.  

While the Veteran indicates that his tinnitus is due to 
exposure to noise from the explosive devices and heavy 
equipment used to perform his duties as a bridge specialist, 
the service treatment records are completely silent for any 
complaints of or treatment for tinnitus.  Furthermore, the 
separation physical, in July 1970, noted the Veteran's ears 
as normal.  The first objective clinical documentation of 
tinnitus is dated in July 2006, over 36 years after service 
separation.  The Board must note the lapse of many years 
between the Veteran's separation from service and the first 
diagnosis of tinnitus.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

In addition, while the Veteran has a current diagnosis of 
dizziness with tinnitus, there is no reliable evidence 
indicating that there is a relationship between the Veteran's 
current tinnitus and active service.  The Veteran has not 
submitted any competent evidence of a nexus to service.  In 
fact, it does not appear that the Veteran is claiming that he 
has had continuity of symptomatology since service.  
Therefore, the Board finds that there is no competent 
evidence that the Veteran's tinnitus was incurred in or 
aggravated by service and service connection is denied.  

To the extent that the Veteran has implied that he has had 
tinnitus since service, the Board finds such report to be 
unreliable.  As noted above, he did not report any tinnitus 
in service or at the time of his discharge from service.  The 
Court has established that symptoms, not treatment, are the 
essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

In the present case, the Veteran's tinnitus is capable of lay 
observation and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  To the extent that the Veteran asserts that 
his tinnitus is attributable to service, the Board finds that 
the assertions of continuity are not credible.  The Board is 
not holding that corroboration is required.  The Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc. Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
The Board notes that when the Veteran filed his original 
claim for compensation in September 1974, he did not seek a 
claim for tinnitus at that time.  This silence constitutes 
negative evidence.  It is further noted that in addition to 
his sworn denial of a pertinent history at discharge in 1970, 
there is a remarkable silence in the record in proximity to 
separation.  The Board notes that symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology.  Here, we find the Veteran's assertions to be 
less credible than his denial of a history of ear trouble in 
July 1970, and his failure to include a claim for tinnitus in 
his original claim for compensation in September 1974.  

While the evidence of record shows that the Veteran has 
tinnitus, the Boards finds that the more probative evidence 
shows that the Veteran's current disability was not manifest 
during service or for many years thereafter and that 
continuity of symptomatology is not shown.  In light of the 
above discussion, the Board must conclude that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for tinnitus, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002); see also 38 C.F.R. § 3.102 (2009).  


ORDER

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


